Title: To George Washington from Elijah Hunter, 12 April 1781
From: Hunter, Elijah
To: Washington, George


                        
                            Dear General
                            Newburrow April 12th: 1781
                        
                        You may Remember that in Conversation with you yesturday that I informd your Excellensy the Fealings I have
                            for the Destresses of Mr Kenicuts Family who are Now at this Place and are almost Destitute of the Nesessaries of Life
                            Genl McDogal ordered them a Partial Releaf By Drawing one Ration of Provition But that is Now Stopd By Mr Mitchel, I Now
                            Beg Leave to address you upon that Subject in Behalf of the Woman and her Poor Children and Make No Doubt But your
                            Excellensies Humanity Will Give them a Partial Releaf at present as your Excellensy Will No Doubt Think it More Reasonable to Come from the united States than from me as an
                            Individual which I have advanced for the Three years Past more or Less.
                        Kenecut in Conversation with him Last Night and Intirely unknown to him that I was upon any Plan of Intilegence Informed me that there was Several Persons Within
                            the British Lines of his Cornections, that are Very Friendy and Great advantages may be Gaind by them and Says they Would
                            Come out to Some Place Between the Lines to See him and offers his Servise for the Purpose. I am Dear General
                        
                            Elijah Hunter
                        
                    